DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification, while being enabling for a rotator that is a stirring impeller for non-caustic toner, does not reasonably provide enablement for a rotator that is, for example: a satellite; a helicopter; a radio telescope; the Moon; a rocket; a tire; a ski lift cable; one of an entangled pair of atoms in a quantum computer; a ferris wheel; a hard disk platter; a magnetic bearing; or, a stirring impeller for caustic materials (hereinafter “the unenabled”).
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  The level of ordinary skill of one having ordinary skill in the art of electrophotography, to which the Specification pertains, at the time of effective filing is that of one having a Bachelor’s degree in engineering.  However, the level of ordinary skill of one having ordinary skill in the art of the unenabled, to which the enormously broad Claims pertain, at the time of effective filing is as advanced as that of one having an advanced Doctoral degree.  Nonetheless, due to the broad claimed applicability, the state of the prior art is largely undeveloped for vast swaths of the Claims’ scope.  The predictability thus cannot be said to have any degree of certainty.  Applicant has provided no guidance to those having ordinary skill in the art of the unenabled at the time of effective filing for making or using the claimed invention.  There are no working examples in the art of the unenabled.  Applicant has left the entire onus of experimentation on those who wish to make or use the claimed invention in the art of the unenabled.  Applicant did not possess the full scope of the claimed invention at the time of effective filing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Seki et al., U.S.P.G. Pub. No. 2013/0216250.
Regarding independent claim 1, a rotator comprising: 
a rotation shaft (461); 
a first radial flap (¶ 119, one of the paddle blades) extending from the rotation shaft in a first radial direction; 
a second radial flap (¶ 119, another of the paddle blades) extending from the rotation shaft in a second radial direction; and 
a holder holding the first radial flap and the second radial flap, the holder having: 
a support face (¶ 120, the face on which the projections are) facing toward a rotation direction of the rotator (fig 21, they appear at the top of fig 21, so they face both the rotation direction as well as the anti-rotation direction), the support face being configured to fix the first radial flap by thermal caulking (¶ 120) and 
a hole (¶ 120) configured to insert a part of the second radial flap to hold the second radial flap.
Regarding claim 2, wherein a part of the holder extending from the rotation shaft in the first radial direction includes the support face and supports one end of the first radial flap in the first radial direction (the “part” as thus defined), and a part of the holder extending from the rotation shaft in the second radial direction has the hole and supports one end of the second radial flap in the second radial direction (the other “part” as thus defined, noting that the holes of ¶ 120 are on both “parts”).
Regarding claim 3, wherein the hole opens toward a direction orthogonal to the support face (¶ 120 the hole and the projection on the support face are mated and thus some of the hole is orthogonal) and has two inner surfaces facing each other in the direction orthogonal to the support face (a line can be drawn between any two points of the surface of a closed hole, therefore any two points ”face” each other with respect to any direction), and wherein one of the two inner surfaces is a surface connected to the support face (¶ 120 by thermal caulking).
Regarding claim 4, wherein the first radial flap rotator (for claim 4 only, a subset of the plurality of radial flaps are construed to be the first radial flap) has a plurality of through-holes spaced apart in a rotation axis direction of the (¶ 120), and
wherein the holder includes a plurality of bosses (¶ 120 the projections) fitting into the plurality of through-holes and thermally melted (¶ 120 by thermal caulking) on the support face to fix the first radial flap on the support face.
Regarding claim 5, wherein an end of the first radial flap in a rotation axis direction of the rotator projects beyond an end of the second radial flap in the rotation axis direction toward an end of the rotation shaft in the rotation axis direction (for claim 5 only, the first radial flap is construed to be one that projects beyond an end of the second radial flap in the rotation axis direction toward an end of the rotation shaft in the rotation axis direction).
Regarding claims 7-10, figs 1-3.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art either alone or in combination teaches the limitation “wherein the holder has a plurality of holes including the hole and spaced apart in a rotation axis direction of the rotator, and
wherein one hole of the plurality of holes disposed at an end of the holder in the rotation axis direction has a slit at an end of the one hole in the rotation axis direction.” in combination with the other limitations.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209.  The examiner can normally be reached on M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852